DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-13 in the reply filed on 3/9/2022 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/16/19, 1/24/20, 2/8/21 and 11/18/21 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 5, 7, 9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims list multiple ranges and indicates that 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0312340 A1) to Hissink et al.  (hereinafter Hissink) in view of (US 2005/0161857 A1) to Coombes et al.  (hereinafter Coombes) in further view of the teachings of (US 5,484,881) to Gruber et al.  (hereinafter Gruber).
Hissink is directed toward DL Lactide copolymers that have excellent mechanical properties for biodegradable medical applications.  Hissink discloses at paragraph [0002] that DL Lactide copolymers that have excellent mechanical properties for but is silent regarding a functionalizing species disposed on the surface.   
Coombes is directed to lactic acid fibers used for biodegradable medical purposes.   Hissink and Coombes are both directed to lactic acid fibers used for biodegradable medical purposes and therefore are analogous art.     Coombes teaches at paragraph [0020] that poly DL-lactic acid fibers used for biodegradable medical purposes.   Coombes teaches at paragraph [0032] that surface additives to assist in forming the fiber such as gelatin, Applicants elected species of a protein.  Coombes teaches at paragraph [0034] that polymer additives such as PLA are useful additives that would be bonded to the protein-gelatin functionalized surface.  Coombes teaches at paragraph [0042] that the gelatin is coated upon the surface of the fiber.  Coombes teaches at paragraph [0043] that at least on additive like PLA is added to the surface.  Coombes teaches at paragraph [0063] that they measured the amount of gelatin absorbed on the fiber surface.  Coombes teaches at paragraph [0099] that 10% of the weight of the fiber was coated with the PLA additive, which would be obvious to use the DL lactide of Hissink to coat the surface of the fiber as the additive that would be a dyad 
Gruber is directed toward DL-lactide polymers.   Hissink and Gruber are both directed toward DL-lactide polymers for medical use and therefore are analogous art.   Gruber teaches at (C2, L26) that PLA is used to make spun fibers.  Gruber teaches at (C3, L40) that PLA is used for medical devices.  Gruber teaches at (C8, L26-L54) that lactides have D-lactides and L-lactides and 50:50 mixture has a melting point of 126C and that the dyad ratio is the ratio of D to L and that a dyad ratio of at least 2.0:1 has improved properties and Hissink discloses that D to L  ratios that are higher have better properties for fibers in medical use and therefore the DL% disclosed is above the claimed minimum dyad of at least 2.0:1 and 2.5:1 respectively.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Hissink in view of the teachings of Coombes and Gruber to use the PLA fiber of Hissink having better physical properties with the coating of Coombes with protein and PLA to improve medical properties and flexibility with the teaching of Gruber of the benefit of a higher DL ratio that forms a prime facie case of obviousness that reads on claims 1-13.





Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766